OPINION OF THE COURT
Smith, J.
CPL 720.20 (1) says that, where a defendant is eligible to be treated as a youthful offender, the sentencing court “must” determine whether he or she is to be so treated. We hold that compliance with this statutory command cannot be dispensed with, even where defendant has failed to ask to be treated as a youthful offender, or has purported to waive his or her right to make such a request. In so holding, we overrule People v McGowen (42 NY2d 905 [1977]).
I
Defendant was charged with several counts of felony drug possession, committed when he was 17 years old. He pleaded *500guilty to one count of criminal possession of a controlled substance in the third degree, and orally waived his right to appeal. At the time of the plea, the prosecutor said that he “cannot extend YO as part of this offer” and that “we can eliminate YO as part of the plea bargain,” because of the seriousness of the crime. Neither defendant nor the court commented on these remarks. Defendant was later sentenced to five years in prison plus two years of postrelease supervision. There was no mention at sentencing of defendant’s eligibility for youthful offender status.
Defendant argued on appeal that the sentencing court erred in failing to address the question of youthful offender treatment at sentencing. The Appellate Division affirmed, saying that defendant “waived his right to be considered for youthful offender treatment by failing to make a request for such consideration” (People v Rudolph, 85 AD3d 1492, 1493 [3d Dept 2011]). A Judge of this Court granted leave to appeal (19 NY3d 977 [2012]) and we now reverse.
II
The result reached by the Appellate Division was consistent with our decision in McGowen, which held that where a defendant “made no assertion at the time of sentence that he was entitled to an adjudication of his youthful offender status, his right thereto was waived” (42 NY2d at 906). We conclude, however, that McGowen interpreted the youthful offender statute incorrectly.
Under CPL 720.10 (1) and (2), a defendant is “eligible” for youthful offender status if he or she was younger than 19 at the time of the crime, unless the crime is one of several serious felonies excluded by the statute, or unless defendant has a prior felony conviction or has been adjudicated a youthful offender in a previous case. For some eligible youths convicted of misdemeanors, youthful offender treatment is mandatory (see CPL 720.20 [1] [b]). For all other eligible defendants, whether to grant youthful offender status lies in the discretion of the sentencing court (CPL 720.20 [1] [a]).
If youthful offender status is granted, the conviction is “deemed vacated and replaced by a youthful offender finding” (CPL 720.20 [3]). That finding brings with it certain advantages, including a four-year limit on the maximum sentence that can be imposed in a felony case (CPL 720.20 [1] [a]; [3]; Penal Law §§ 60.02 [2]; 70.00 [2] [e]), the sealing of records *501relating to the prosecution, and the avoidance of disabilities that might otherwise result from a conviction, including disqualification from public office and public employment (CPL 720.35).
This case depends on the interpretation of the following language in CPL 720.20 (1):
“Upon conviction of an eligible youth, the court must order a pre-sentence investigation of the defendant. After receipt of a written report of the investigation and at the time of pronouncing sentence the court must determine whether or not the eligible youth is a youthful offender.” (Emphasis added.)
We read the legislature’s use of the word “must” in this context to reflect a policy choice that there be a youthful offender determination in every case where the defendant is eligible, even where the defendant fails to request it, or agrees to forgo it as part of a plea bargain. Ordinarily, of course, defendants may choose to give up their rights, even very important ones, and indeed are deemed to have done so if they do not timely assert them. But this right—not a right to receive youthful offender treatment, but to have a court decide whether such treatment is justified—is different. To disable a court from making that decision is effectively to hold that the defendant may not have the opportunity for a fresh start, without a criminal record, even if the judge would conclude that that opportunity is likely to turn the young offender into a law-abiding, productive member of society.
The judgment of a court as to which young people have a real likelihood of turning their lives around is just too valuable, both to the offender and to the community, to be sacrificed in plea bargaining. Of course there will be many cases in which the interests of the community demand that youthful offender treatment be denied, and that the young offender be sentenced like any other criminal; indeed, there will be cases in which that is obviously the right course—but the court must make the decision in every case. Where the court’s ruling is a foregone conclusion, no purpose is served by a plea bargain that takes the decision out of the court’s hands.
Our decision in McGowen, we have concluded, did not give adequate weight to the importance of a judicial decision on youthful offender treatment, and therefore McGowen is overruled. We do not make this decision lightly. We agree with our *502dissenting colleagues that the claims of stare decisis are weighty, particularly when the issue is one of statutory interpretation. We have, however, overruled cases interpreting statutes more frequently than the dissenters seem to believe (see dissenting op at 512).* On this occasion, as on a number of others, we find the reasons for adopting what we think the correct interpretation of the statute to be more compelling than the reasons for adhering to a mistaken one.
We have tried to foresee any harmful consequences our departure from precedent may have. Unquestionably, there is some risk that prosecutors will be more reluctant to offer plea bargains if they cannot foreclose the possibility of youthful offender treatment. But we think this will not happen often, since prosecutors remain free to oppose such treatment and to make the court aware of reasons that might make it inappropriate in a particular case. In the unusual situation where a prosecutor is unwilling to take the chance that a judge will disagree with his or her recommendation, that prosecutor may bargain for the right to withdraw consent to the plea agreement if youthful offender treatment is granted.
We have also considered the possibility that our holding will permit collateral attacks on sentences that have already become final. In view of the factors that determine the retroactivity of judicial decisions (see People v Pepper, 53 NY2d 213 [1981]), we are satisfied that there is no reason why the overruling of McGowen should have any application to cases where the appellate process has been completed. We base today’s holding in part on our conclusion that its impact will be limited to cases still on direct review.
Finally, our decision today should not allow any defendants who have pleaded guilty to withdraw their pleas. Defendant here does not and could not seek plea withdrawal; our interpretation of CPL 720.20 (1) gives no reason to think that this defendant’s plea, or that of any other defendant similarly situated, was not knowing and voluntary. If anything, defendant pleaded guilty under the impression that the law was less favorable to him than we have held that it is—in other words, the *503plea offer he accepted may have been better than he thought. This is not a misapprehension that would support an application to withdraw a plea. The only remedy that any defendant is entitled to under our decision today is consideration by the sentencing court of whether youthful offender treatment is appropriate or not.
Accordingly, the order of the Appellate Division should be reversed, and the case remitted to County Court for a determination of whether defendant is a youthful offender.

 See e.g. People v Reome, 15 NY3d 188 (2010), overruling People v Hudson, 51 NY2d 233 (1980); Matter of Hyde, 15 NY3d 179 (2010), overruling Matter of Dillon, 28 NY2d 597 (1971); People v Feingold, 7 NY3d 288 (2006), overruling People v Register, 60 NY2d 270 (1983); Lusenskas v Axelrod, 81 NY2d 300 (1993), overruling Brown v Poritzky, 30 NY2d 289 (1972); People v Levy, 15 NY2d 159 (1965), overruling People v Florio, 301 NY 46 (1950).